Citation Nr: 1711647	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right wrist disability, to include as secondary to right index finger status post fracture, claimed as a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984. Available records also show that he served in the Army National Guard from July 1985 to October 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington. Jurisdiction currently resides in Los Angeles, California.

By way of history, the Veteran was granted service connection for a fracture of the right index finger, claimed as right hand disability, in a March 2005 RO rating decision.  Originally a noncompensable rating was assigned.  A 10 percent rating was assigned in 2008 following an examination which showed some limitation of index finger motion.

The Veteran's claim was remanded for additional development in November 2012, and again in August 2015. It has since returned to the Board for further consideration.

The Board acknowledges that the claim of entitlement to service connection for bilateral hearing loss and tinnitus has been perfected, but not yet certified to the Board. The Board's review of the claims file, as well as the Veterans Appeals Control and Locator System, reveals that the AOJ is still taking action on this claim. As such, the Board does not have jurisdiction over those or other issues at this time. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 



FINDING OF FACT

A right wrist disability was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service-connected disability.


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by service, nor was it caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's August 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a medical opinion in May 2016, along with an additional examination and opinion in June 2016, and also verified any periods of Reserve duty. The AOJ later issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran appeals the denial of entitlement to service connection for a right wrist disability. He contends that his right wrist disability manifested in service and/or is secondary to his service-connected residuals of a right index fracture, claimed as a right hand disability. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. 

The Veteran's service treatment records show that he suffered a fracture at the head of the second metacarpal of his right hand during a fight and he received treatment for this injury in February 1984. His separation physical examination report noted that the fracture was resolved, with no other remarks. As stated above, he was granted service connection for this residuals of a right index finger fracture, claimed as a right hand injury in March 2005.  

The Board acknowledges that the Veteran has received occasional VA treatment. For example, a July 2005 x-ray showed an old traumatic injury with some irregularity of the proximal interphalangeal joint of the right "fifth" finger. The remainder of the Veteran's right hand was unremarkable. (This is apparently in error as the only injury shown in the record is to the right index finger.) A February 2006 x-ray showed evidence of a right median neuropathy at the wrist (carpal tunnel syndrome), moderate in degree. The Veteran has continued to receive VA treatment for his right hand and wrist.

At an October 2008 QTC examination, the Veteran complained of difficulty using his hands and fingers to do things like tie his shoes or fasten buttons. Diagnostic testing was within normal limits. The examiner noted that the Veteran had decreased grip strength in the right hand. No right wrist injury was reported.  A 10 percent rating was assigned for limitation of motion of the right index finger, effective in 2008.

The Veteran was afforded a VA examination for his right wrist in February 2013. The examiner diagnosed the Veteran with carpal tunnel syndrome of the right wrist. The Veteran reported right wrist pain upon movement. The examiner stated the Veteran's claimed right wrist condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's right hand condition. The examiner noted that the Veteran fractured his hand in-service and has received VA treatment since at least 2006. The examiner remarked that after a review of the evidence, medical guidelines do not support a causality between the in-service hand fracture and the carpal tunnel syndrome. He explained: 

Carpal tunnel syndrome is aggravated by trauma to the wrist bones and joints and not the hand and fingers. Carpal tunnel syndrome is caused by repetitive trauma such as grasping and not usually traumatic fractures. Carpal tunnel syndrome is increased with age, obesity, diabetes, thyroid disease, and wrist tendinitis. The Veteran had twenty two years from the hand fracture to the diagnosis of carpal tunnel syndrome and aging is a factor. The Veteran was a commercial driver with frequent repetitive grasping. The preponderance of medical research findings do not support causality between the 1984 hand fracture and 2006 wrist condition. There is not sufficient material medical information to establish a nexus between the service-connected hand fracture in 1984 and current carpal tunnel syndrome.

No opinion as to direct service connection was provided. 

Pursuant to the Board's August 2015 remand, the Veteran was afforded a new VA examination in May 2016. After a review of the Veteran's medical history, the examiner stated the Veteran was diagnosed with carpal tunnel syndrome of the right wrist sometime in 2006. The examiner commented:

There is no evidence of carpal tunnel syndrome or other injury to the right wrist back in-service when the Veteran was active duty. In addition, the finger fracture would not lead to a secondary connection at the wrist including carpal tunnel syndrome. From these records reviewed, the Veteran's complaint of right wrist pain/injury is not likely due to the right finger injury or due to any direct injury in-service with less than 50 percent probability that the wrist complaints are service related.

The Veteran was afforded another VA examination in June 2016, where he was diagnosed with bilateral wrist tendonitis and DeQuervain's syndrome. The Veteran complained of hand and wrist pain, along with limited range of motion since the mid-1980s. The examiner reported that the Veteran's separation examination showed no wrist injury. The examiner stated that the Veteran has worked in sterile processing for the last 10 years and has done repetitive wrist motion as part of his work. The examiner also stated that while the Veteran has bilateral tendonitis of the wrist, no connection of this condition could be found to active service. Instead, the examiner stated that "it is more likely that his bilateral wrist condition is a post-service development and not caused or incurred by active service." The examiner reported that a 2013 x-ray showed no acute findings or pathology as to the right wrist. The examiner noted that while the Veteran has a service-connected finger fracture, it is less than 50 percent likely that the Veteran has a secondary service-connected or aggravated right wrist injury and less than 50 percent likely that the Veteran's right wrist injury was directly incurred in or caused by active service. 

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's right wrist disability was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected disability. The Board finds the reasoning of the February 2013 and June 2016 VA examiners highly probative as each indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his right wrist symptoms and onset. The February 2013 examiner indicated that there was a significant amount of time between discharge and initial evidence of a right wrist disability and that carpal tunnel syndrome is usually caused by repetitive trauma, such as frequent grasping. These post-service reports of right wrist symptoms were not noted until around 2006, which was over 20 years after separation from active service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). The February 2013 also provided a number of other causes of the Veteran's wrist disability, including increased age, obesity, diabetes, thyroid disease, and wrist tendinitis. Moreover, the June 2016 examiner suggested that the Veteran's right wrist disability may be related to his work history, as his job involved repetitive wrist motion as part of his duties.

In sum, the most probative evidence of record is against showing that the Veteran's right wrist disability is related to service or his service-connected disability. In making this decision the Board notes that the Veteran is competent to right wrist problems and the circumstances surrounding such. The Board also acknowledges the lay statements asserting that the Veteran's right wrist issues started while in-service and are associated with his service-connected right finger/hand disability. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's right wrist disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons,  the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right wrist disability, to include as secondary to right index finger status post fracture, claimed as a right hand disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


